Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 1 July 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 1 July 1819
				
				Just returned from Virginia about 2 hours ago, I hasten to answer your Letter which your father gave me on my arrival, and expressing to you the deep sorrow I feel at the gloomy temper which still appears throughout the above mentioned Letter—At your age my Son this habit of fretting and complaining is peculiarly particularly to be avoided, as it acquires strength hourly, and renders your days cheerless and uncomfortable to yourself, and unpleasant to all with whom you associate—Your father is so distressed by it that he talks of sending you to Andover, and you will then be removed so far beyond my reach, that I perhaps shall not see you for several years—You are hasty my Son and have entirely misunderstood Miss Welsh’s meaning when you supposed she taxed you with stealing; I am sure you are uncapababl incapable of such an act, and I cannot understand to what purpose you should take the Cigars them as you are too young to smoke, and you too well know my antipathy to the practice, to do that which I have so long laboured to destroy in your brothers—. To you it would be of the most fatal consequence as it would deeply injure your lungs, which are already weak, and throw you into a decline, a state of suffering from which you would only be relieved by death. let me entreat you my beloved child to spare me this deep affliction by avoiding the m every thing tending to produce so dreadful a calamity; to parents who have ever shewn you the tenderest affection, and who have ever been ready to gratify you in every proper indulgence. It is a wretched and disgusting habit of the most pernicious tendency, as it produces a constant thirst which inevitably leads to that most dreadful and loathsome one of ine inebriety; sinking whole families in shame and ruin—I write to you as to a man for you have sense above your years, and it is to that sense that I address myself. You are capable of exertion, and none that you can make, can be more honourable than that of acquiring self command, and a thorough controul over your inclinations. remember that one of the greatest advantages of education is, that it teaches us to curb our passions, and to check all unruly desires; and our religion strongly forbids their gratification—remember my Son that we are sent into this world for noble purposes, and that it is our duty to early to check, nay to root out if possible all our evil propensities—and follow the example of your father, who has weaned himself from all those habits which might have led to ill and for but which his taste and studious habits led him naturally to indulge—Be timely warned my Son, and avoid Cigars, they are the baneful enemies of sobriety, and if you persevere at your early age in using such a stimulous, your health, your happiness, your peace of mind, may and will be ruined for ever, and your Mother who so dearly loves you, may have to rue the day you were born, instead of rejoicing to sign herself the most affectionate of Mothers
				
					L C A.
				
				
					Shew this Letter to John
				
			